Citation Nr: 1504123	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  10-26 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Evaluation of lumbosacral strain, rated as 10 percent disabling.

2.  Evaluation of patellofemoral pain syndrome of the right knee, rated as 10 percent disabling.

3.  Evaluation of patellofemoral pain syndrome of the left knee, rated as 10 percent disabling. 

4. Evaluation of hemorrhoids, rated as 10 percent disabling.

5. Entitlement to service connection for left heel tendonitis with pain in the left shin.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney-at-Law


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to May 2004, September 2005 to December 2006, and from July 2007 to October 2008 with an additional 
months and 12 days of prior unverified active duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an
April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In September 2013, the Board remanded these matters for the purpose of affording the Veteran the requested hearing before a Decision Review Officer (DRO).  A review of the claims file reflects that the Veteran was scheduled for the requested hearing in March 2014; however, as noted in the DRO conference report, his attorney waived the right to a formal procedure.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his VA Form 9, Appeal to the Board, dated in September 2010, the Veteran requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing).

The Veteran was scheduled for a hearing in July 2013; however, he failed to report.  In an October 2013 correspondence, the Veteran's attorney indicated that they had not received any response to their request to have the hearing rescheduled until after they had the opportunity to review the Veteran's entire claims file.  Again, the Veteran was scheduled for a hearing in July 2014, but records reflect that this hearing was cancelled.  

In response to a November 2014 clarification letter from the Board, the Veteran's attorney indicated that he still wished to have a Travel Board or videoconference hearing, whichever become available first.

As the Veteran has the right to a Travel Board/videoconference hearing, and such hearing must be scheduled by the RO, the claims must be remanded.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. §§ 20.700(a),(e), 20.703, 20.704 (2014). 

Accordingly, the case is REMANDED for the following action:

A Travel Board or videoconference hearing should be scheduled for the Veteran.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




